ALLOWANCE
Claims 1-15 are allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Below are the closest cited references, each of which disclose various aspects of the claimed invention:
Wang discloses a techniques whereby Bayesian networks can be represented as a spiking neural network. See especially [0082]-[0084]. (US 2015/0242745 A1.)
Tavanaei discloses a technique for using spiking neural networks to process a HMM (a type Bayesian network) in order to computer conditional probability values. See especially secs. 3-4. (Tavanaei A, Maida AS. Training a hidden Markov model with a Bayesian spiking neural network. Journal of Signal Processing Systems. 2018 Feb; 90(2):211-20. Cited by Applicant in IDS dated 12/2/20)
Paul discloses a spiking neural network which generates Bayesian inferences, i.e. inferences pertaining to conditional probabilities. See especially [0042]-[0046] and [0058] regarding weight equations. (US 2020/0342321 A1.)
Bill discloses a spiking neural network for computing Bayesian probability values wherein each neuron is identified with a binary random variable. See especially fig. 1 (p. 3) and Methods section (p. 31 et seq.). (Bill J, Buesing L, Habenschuss S, Nessler B, Maass W, Legenstein R. Distributed Bayesian computation and self-organized learning in sheets of spiking neurons with local lateral inhibition. PloS One. 2015 Aug 18;10(8):e0134356. Cited by Applicant on IDS dated 12/2/20.)
Gottfried discloses, inter alia, an implementation of a spiking neural network using neuromorphic hardware. (US 2018/0075345 A1, cited by Applicant in IDS dated 12/2/20.)
However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 1):
a Bayesian neuromorphic compiler, having a network composition module comprising a plurality of probabilistic computation units (PCUs) arranged in a hierarchical composition containing multi-level dependencies, embodied on a non-transitory computer-readable medium, the Bayesian neuromorphic compiler 10comprising instructions to cause one or more processors to perform operations...
using the network composition module, learning conditional probabilities 15of the Bayesian network model.receiving a Bayesian network model as input;

producing a spiking neural network topology and configuration that implements the Bayesian network model; and
using the network composition module, learning conditional probabilities 15of the Bayesian network model;
computing at least one conditional probability; and
controlling a device based on the at least one computed conditional probability.
The Examiner notes that the Applicant provides guidance as to the meaning of the term “probabilistic computation unit” in their written description at [0055]-[0056]. Independent claims 6 and 11 are allowable for the same reason as claim 1.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/Primary Examiner, Art Unit 2124